office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 njlee postn-111097-08 uilc date date to nelson m blakely attorney estate_tax small_business self-employed from john p moriarty branch chief branch income_tax accounting nancy j lee general attorney branch income_tax accounting subject -------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether interest on the estate_tax accrued during the period of extension for paying tax under sec_6161 of the internal_revenue_code is deductible under sec_163 conclusions interest on the estate_tax accrued during the period of extension for paying tax under sec_6161 constitutes nondeductible personal_interest under sec_163 postn-111097-08 facts during the taxable_year at issue taxpayer an estate owed income and estate_taxes but lacked liquid_assets to pay the taxes instead taxpayer held real_property assets which subsequently were sold to pay the taxes in the meantime under sec_6161 taxpayer requested and was granted due to economic hardship an extension of time for paying the estate_tax during the period of extension for paying the estate_tax interest on the unpaid estate_tax continued to accrue taxpayer filed its form_1041 u s income_tax return for estates and trusts which reflected the income_tax due taxpayer claimed a deduction on the income_tax return for the amount of interest due on the unpaid estate_tax taxpayer later paid the estate_tax and interest due pursuant to the extension under sec_6161 and did not claim a deduction on the estate_tax_return for the related interest law and analysis in general sec_163 provides that a deduction is allowed for interest_paid or accrued within the taxable_year on indebtedness however under sec_163 no deduction is allowed for personal_interest paid_or_accrued during the taxable_year only the six types of interest listed in sec_163 through f qualify as deductible non-personal interest sec_163 states that where an extension of time for payment of estate_tax is in effect under sec_6163 the interest payable on the estate_tax during that period of extension is allowable as an income_tax deduction other than interest payable on estate_tax during a period of extension under sec_6163 all interest with respect to other extensions of time for paying estate_tax are considered personal_interest for purposes of the income_tax deduction unless the interest qualifies as non-personal interest under sec_163 through c relating to trade_or_business investment and passive activities taxpayer in this case was granted an extension of time for payment of estate_tax however the extension was in effect under sec_6161 - not sec_6163 therefore the interest payable on taxpayer’s estate_tax during the period of extension is personal_interest and not allowable as an income_tax deduction case development hazards and other considerations in a publication of the american law institute jeffrey n pennell suggested a question remained with respect to whether interest payable on estate_tax during a period of prior to its amendment in sec_163 included sec_6166 and sec_6166a interest sec_503 of p l 111_stat_788 date in the same amendment congress added sec_163 which explicitly states that interest payable on estate_tax during the period of extension under sec_6166 is not deductible under sec_163 note however the temporary income_tax regulations have yet to delete references to sec_6166 and sec_6166a sec_1_163-9t originally promulgated on date and corrected on date nothing in the facts indicates any other exception under sec_163 would apply in this case postn-111097-08 extension under sec_6161 would qualify as deductible non-personal interest under sec_163 jeffrey n pennell sec_4 interest and late filing or payment penalties of tax payment provisions and equitable_apportionment sm093 ali-aba jun accessed via westlaw the plain language of the statute along with congress’s prior inclusion and then exclusion of sec_6166 indicates that no interest payable on the estate_tax during a period of extension other than under sec_6163 qualifies as deductible non-personal interest under sec_163 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
